86 Ga. App. 130 (1952)
70 S.E.2d 926
HALE
v.
DAVIES et al.
33938.
Court of Appeals of Georgia.
Decided May 9, 1952.
J. C. Knox, Quillian, Quillian & Thomas, for plaintiff.
D. M. Pollock, A. M. Kelly, for defendants.
SUTTON, C.J.
This was an action brought by the father of James Thomas Hale against William H. Davies and the Monroe Athletic Association Inc., to recover for the loss of his son's services and for medical expenses incurred by reason of the same injury complained of in the case of Hale v. Davies, ante; and, although it is contended that a cause of action is set out in this case on the theory of an employer's liability for putting a minor employee hired to him by the father to a more dangerous employment without the father's consent, the relationship of employer and employee was not shown to have *131 existed between the coach and the plaintiff's son. But, even if that principle were applicable by analogy to the present case, as the plaintiff was not required to send his son to school (Code, Ann. Supp., § 32-2104; Ga. L. 1945, p. 343), and as it was alleged that the plaintiff sent his son to school to afford him an education, it appears that the plaintiff gave implied permission for his son to take part in the educational activities of the school, whether during school hours or afterwards, whether pertaining to mental or to physical education, and including practice of the high-school football team; and, as it was not alleged that the plaintiff informed the defendants or the school authorities of his objections to his son's engaging in football practice, the father also is charged with consenting to the risks of injury to his son incidental to his participation in football practice. Compare Folds v. Penn, 51 Ga. App. 682 (181 S. E. 308); King v. Floding, 18 Ga. App. 280 (89 S. E. 451). The petition failed to set out a cause of action against either defendant, and the court properly sustained the demurrers and dismissed the action.
Judgment affirmed. Felton and Worrill, JJ., concur.